Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination under 37 CFR 1.114
              A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/21 has been entered. Claims 1, 5-7, 9-14 and 17-25 remain pending.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In claim 1, the second optical structure is configured to reflect light and further on in the claim, the second optical structure comprises a diffusion layer with scattering particles. The specification does not disclose both the properties of reflection as well as diffusive scattering particles for the second optical structure at the same time, whereas Specification discloses that for some embodiments, the second optical structure can have “diffusive scattering particles” (see [0030]-[0032] in the instant US publication, US 20210132282). Appropriate correction is needed.

Claim Rejections - 35 USC § 112
Claims 1,5-7, 9-14 and 17-25  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation of, “the second optical structure being configured to reflect light reaching the second optical structure back to the light entering surface of the light guide plate” and further on in the claim  “the second optical structure comprises a diffusion layer, and the diffusion layer is configured to scatter the light reaching the second optical structure wherein the diffusion layer comprises scattering particles arranged on the circuit board” fails to point out the invention distinctly as it is not clear if the second optical structure performs both regular reflection and diffusion-reflective?  Since both reflection and diffusion is recited for the second optical structure in claim 1. Appropriate correction is needed.  
 			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 102840520, cited by Applicant, cited previously) in view of Yang (US 20060291250) and Kaneshiro (US 20170235039)
Regarding claim 1, Chen  (CN 102840520, cited by Applicant)  teaches a  backlight module (Fig.4,  Fig.5a and Fig.5b and the corresponding text), comprising a light guide plate 10 and a lamp bar arranged on a light entering surface of the light guide plate, wherein the lamp bar comprises a circuit board (light source driving base) and a plurality of light sources 20 arranged at intervals on the circuit board, the light entering surface of the light guide plate comprises a plurality of first regions (301) and a plurality of second regions (302) each located between two adjacent first regions (301 and 302 in paragraph 2 on page 6), and the plurality of first regions is directly opposite to the plurality of light sources respectively, wherein each of the plurality of first regions comprises a first optical structure, the first optical structure being configured to enable a part of light emitted by a corresponding light source to enter an inside of the light guide plate and reflect (from 30 or 301) a part of light emitted by a corresponding light source to the lamp bar (page 6), the circuit board comprises a second optical structure (40 on page 8 and Fig.5b,) located between two adjacent light sources, the second optical structure being configured to reflect light reaching the second optical structure back to the light entering surface of the light guide plate.
Chen does not teach the second optical structure comprises a diffusion layer, and the diffusion layer is configured to scatter the light reaching the second optical structure; and wherein the diffusion layer comprises scattering particles arranged on the circuit board (see Objection to specification and 112 rejection above).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use diffusive reflectivity on substrate on which the light sources are disposed, as disclosed in Yang in the device of Chen, in order to achieve brightness uniformity ([0039]).
Chen in view of Yang teach diffusive reflection on the LEDs substrate but does not teach that the diffusion layer is a circuit board. Kaneshiro teaches the diffusion layer comprises scattering particles arranged on the circuit board (Also see diffusive particles used in the encapsulation in Kaneshiro in order to diffuse light in [0069]-[0070], and [0004] wherein specular reflection OR diffusive reflection are well known techniques to reflect or scatter light).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use diffusive reflectivity on layer on which the light sources are disposed that is a circuit board, as disclosed in Kaneshiro in the device of Chen in view of Yang, in order to efficiently utilize the circuit board surface to achieve brightness uniformity ([0039] in Kaneshiro).

Regarding claim 14, Chen in view of Yang and Kaneshiro teaches that display device comprising the backlight module (page 9 of Chen).

Claims 5, 6, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yang and Kaneshiro and further in view of Kaji (US 20030006230)

 Regarding claims 5 and 17, Chen in view of Yang and Kaneshiro teaches the backlight module wherein the first optical structure is a reflective layer (see 30 on page 5 of the English Translation wherein element 30 on the surface of light guide is reflective) and the metal film layer covers a part of each of the plurality of first regions but the combination does not teach the reflective material being a metal film layer.
However, it is well known in the art to use reflective metal particles on the surface of light guides as disclosed in Kaji ([0046]), and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use metal particles as material for the reflective portions (30 of Chen) on the light guide layer of Chen in view of Yang and Kaneshiro (since Chen already teaches reflective portions 30 on the light guide), in order to use easy gluing method to form the reflective layer on the light guide.  

Regarding claims 6 and 18, Chen in view of Yang, Kaneshiro and Kaji teaches that the first regions correspond to the light sources regions in area/size (First paragraph of page 8 of Chen), but does not teach the backlight module wherein an area of the part of the plurality of first regions covered by the metal film layer is half of an area of the plurality of first regions. However it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to adjust the area of the first metal regions in order to optimize the brightness levels.

Claims 11, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Yang and Kaneshiro and further in view of Lai (US 200901684580, cited previously) and Sakamoto (US 20140177278, cited previously)
Regarding claims 11, 12 and 21, Chen in view of Yang and  Kaneshiro teaches the invention set forth in claims 1 and 14 above but is silent regarding the first optical structure comprises a groove arranged in the plurality of first regions and a transparent filler, wherein the transparent filler is filled inside the groove and has air bubbles (for claims 11 and 21) and wherein a material of the transparent filler is polyethylene terephihalate (PET), poiymethyl methacrylate (PMMA), or methyl methacrylate (MS) (for claim12).
Lai teaches a light guide with a recess filled with PMMA ([0026]) and Sakamoto teaches a light guide member wherein the optical structure comprises a groove arranged in the plurality of first regions and a transparent filler, wherein the transparent filler is filled inside the groove and has air bubbles ([0019],[0074]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use PMMA in recesses in light guides as disclosed in Lai in order to guide light in a specific way due to refractive index variation of PMMA from the light guide material ([0020] in Lai) and further to add air bubbles in the recessed material as disclosed in Sakamoto, in the device of Chen in view of Yang and  Kaneshiro in order to achieve complex diffusion properties and optimized light uniformity  ([0019],[0074] in Sakamoto).

Claims 7, 9, 10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yang and Kaneshiro and further in view of Yagi (US 20110255835, cited previously)
Regarding claims 7 and 19 Chen in view of Yang and Kaneshiro teaches the invention set forth in claims 1 and 14 above but is silent regarding the first optical structure comprises metal particles distributed in the first region, and the metal particles cover a part of each of the plurality of first regions.
Yagi teaches a light guide with reflective element 40 (Fig.4) with metal particles ([0055]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use metal particles in the reflective patterns of Chen in view of Yang and Kaneshiro as disclosed in Yagi, in order to achieve adjustment of scattering/reflective levels ([0055] in Yagi).

Regarding claim 9, Chen in view of Yang and Kaneshiro and Yagi teaches the backlight module wherein a material of the metal particles is aluminum or silver ([0055] in Yagi).

Regarding claims 10 and 20, Chen in view of Yang and Kaneshiro and Yagi teaches that the first regions correspond to the light sources regions in terms of area/size (First paragraph of page 8 of Chen), but does not teach the backlight module wherein the plurality of first regions wherein an area of the part of the plurality of first regions covered by the metal particles is half of an area of the plurality of first regions. 
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yang and Kaneshiro and further in view of Overes (US 20150355505, cited previously)
Regarding claim 13 Chen in view of Yang and Kaneshiro teaches the invention set forth in claim 1 above but is silent regarding a light exiting surface of the light guide plate is arranged adjacent to the light entering surface, and a side surface of the light guide plate arranged opposite to the light exiting surface comprises grid points, wherein the grid points are configured to scatter light.
Overes teaches a light guide with a light exiting surface of the light guide plate is arranged adjacent to the light entering surface, and a side surface of the light guide plate arranged opposite to the light exiting surface comprises grid points (150), wherein the grid points are configured to scatter light ([0046]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use grid scattering points on the light exit surface of the light guide, as disclosed in Overes, in the device of Chen in view of Yang and Kaneshiro in order to equalize the output light ([0051] in Overes).


Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yang and Kaneshiro and further in view of Park (US 20060284207)
Regarding claims 22 and 24 Chen in view of Yang and Kaneshiro teaches each of the plurality of light sources 20 (in Chen) comprises a light emitting diode (LED) lamp and wherein the LEDs are located on a reflective base 40 (in Chen) and therefore the external base is reflective which is the base on which the LEDs are located (in Chen)
 However Chen in view of Yang and Kaneshiro does not teach a packaging layer covering an outside of the LED lamp, and an outside of the packaging layer comprises a reflective layer configured to reflect light reaching the plurality of light sources back to the light guide plate.
 Forming of reflective layers on the exterior of an LED packages involves well known methods in the art based on the needs and the design need for reflection from the outer surface of the LED packages, as disclosed in Park wherein element 312 (Fig.1) that extends in the inner cup region as well as the outer package lining of the LED package ([0007]). 
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the LED package with externally reflecting surface on the outer region of the LED package, as disclosed in Park, in the device of Chen in view of Yang and Kaneshiro in order to further enhance light by reflection from the exterior surface of the LED package, in addition to reflecting light from the reflective base 40 in Chen , in the device of Chen in view of Yang and Kaneshiro.


 				Response to Arguments
The arguments filed by the Applicant on 9/8/21 is acknowledged, however the arguments are moot in light of new grounds of rejection. Further it is respectfully noted that the reflective package used in the instant Drawings is not distinctly shown. It is not clear how the reflective LED package clearly looks like, as it is shown to be a box shape without any clear details of the outer reflective surface in the instant Drawings.


 				Contact Information

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875